Citation Nr: 1502304	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-21 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as a result of undiagnosed illness or a service-connected disability.

3.  Entitlement to service connection for headaches, to include as a result of undiagnosed illness or a service-connected disability.

4.  Entitlement to service connection for arthritis of the knees, back, neck, arms, hands, shoulders, and feet, to include as a result of undiagnosed illness or a service-connected disability.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training including from July 1980 to November 1980 and on active duty from November 1990 to July 1991.  He served in Southwest Asia from December 1990 to May 1991 and received awards indicative of combat service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision on behalf of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran waived Agency of Original Jurisdiction (AOJ) review of additional evidence provided in November 2014.

Although the RO adjudicated the claims for service connection for major depressive disorder and PTSD as separate issues, a claim of entitlement service connection for any mental disorder must be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on appeal has been revised to include consideration of the other applicable diagnoses of record.

A December 2013 rating decision established service connection for fibromyalgia.  The Veteran was notified, in essence, that the allowance of service connection was considered to have fully resolved the claims for service connection for fatigue, previously claimed as chronic fatigue syndrome, and mixed connective tissue disease.  Therefore, the claim for service connection for fatigue is no longer on appeal before the Board.


REMAND

A review of the record indicates that additional development is required for an adequate decision may be made.  The available evidence includes conflicting VA and private medical opinions as to whether the criteria for a diagnosis of PTSD have been met and whether the Veteran's major depressive disorder and PTSD were incurred or aggravated as a result of a verified event in service or a service-connected disability.  Although VA examinations in October 2009 and January 2012 found the criteria for a diagnosis of PTSD had not been met, a July 2014 statement from a VA psychiatric nurse noted diagnoses and treatment for PTSD and an October 2014 statement from a private licensed clinical social worker provided diagnoses of depression and PTSD related to the death of Corporal G. K. during training in 1988.  The Board notes that the Veteran is shown to have been awarded the combat action ribbon for service in Southwest Asia, but that there has been no VA effort to verify the specific 1988 training stressor.  

The Board also notes that record indicates that some of the Veteran's VA treatment records were lost as a result of damage caused by Hurricane Katrina.  At the hearing in October 2014, the Veteran testified that the report of a VA gastrointestinal specialist relating GERD to some food he ate while he was deployed was included in the lost records.  He also testified, in essence, that arthritis and joint disabilities were either caused or aggravated by service-connected mixed connective tissue disease and fibromyalgia.  He stated that his private rheumatologist Dr. M. had related those disorders to his service in Southwest Asia, and that his VA treatment providers had indicated that his headache disorder could be due to medication used or to his joint pain.  Although a January 2012 VA examination found GERD and migraine headaches were not incurred as a result of environmental hazards in Southwest Asia, no opinions were obtained addressing whether those disorders were incurred or aggravated as a result of a service-connected disability or treatment for any service-connected disability.  VA treatment records include diagnoses of possible rebound headaches and note possible gastrointestinal problems due to pain relief medication.  In light of the conflicting evidence of record and VA duties to assist, the Board finds that further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA and private medical records, including records from Dr. M., not yet associated with the record.  

2.  Appropriate action must be taken to attempt to verify the Veteran's reported stressor associated with the death of Corporal G.K. during training at Camp Shelby, Mississippi, in 1988.  

3.  Schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has GERD as a result of active service, to include as a result of undiagnosed illness or a service-connected disability.  The examiner should also state whether it is at least as likely as not that GERD was caused or has been aggravated by service-connected disabilities, or any treatment or medication for the service-connected disabilities.  The examiner must review the evidence of record, and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should state whether there are objective signs or indicators that show that any digestive disability exists.  If so, the examiner should state whether there is any digestive disability objective present that cannot be attributed to a known medical causation.

4.  Schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) he has a headache disability as a result of active service, to include as a result of undiagnosed illness or a service-connected disability.  The examiner must review the evidence of record, and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should state whether there are objective signs or indicators that show that a headache disability exists.  If so, the examiner should state whether the headache disability can be attributed to any known medical causation.

5.  Schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that arthritis of the knees, back, neck, arms, hands, shoulders, and feet, were incurred in service, or whether any arthritis manifested to a compensable degree within one year following separation from service.  The examiner must review the evidence of record, and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should state whether there are objective signs or indicators that show that a disability of the knees, back, neck, arms, hands, shoulder, or feet exists that cannot be attributed to any known medical causation.

6.  Schedule the Veteran for a VA PTSD examination, by a psychiatrist, for opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has any psychiatric disability, to include PTSD, as a result of active service or a verified event during a period of active duty for training.  The examiner must specifically state whether or not each criterion for a diagnosis of PTSD is met.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that depressive disorder is related to active service.  The examiner should also state whether any psychiatric disability is caused or has been aggravated by any service-connected disability.  The examiner must review the evidence of record, and must note that review in the report.  All necessary tests and studies should be conducted.

7.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

